Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Mutual Recovery Fund Statement of Investments, December 31, 2011 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security or a portion of the security has been pledged as collateral for securities sold short and written options contracts. At December 31, 2011, the aggregate value of these securities and/or cash pledged as collateral was $13,399,383, representing 19.93% of net assets. c Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. d Security has been deemed illiquid because it may not be able to be sold within seven days. At December 31, 2011, the aggregate value of these securities was $1,742,476, representing 2.59% of net assets. e See Note 5 regarding restricted securities. f At December 31, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. g A portion or all of the security is held in connection with written option contracts open at period end. h Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At December 31, 2011, the aggregate value of these securities was $2,120,073, representing 3.15% of net assets. i The coupon rate shown represents the rate at period end. j Income may be received in additional securities and/or cash. k Defaulted security or security for which income has been deemed uncollectible. l A portion or all of the security purchased on a delayed delivery basis. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC DBFX - Deutsche Bank AG HSBC - HSBC Bank USA, N.A. SSBT - State Street Bank and Trust Co., N.A. Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note PIK - Payment-In-Kind Franklin Mutual Recovery Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION The Franklin Mutual Recovery Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end, continuously offered investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund
